Case 3:14-cr-00073-MMH-JRK Document 504 Filed 03/08/19 Page 1 of 1 PageID 12608



                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION


     UNITED STATES OF AMERICA
                                                               ORDER OF TEMPORARY DETENTION
     vs.                                                        PENDING HEARING PURSUANT TO
                                                                       BAIL REFORM ACT
     JUAN LUIS HERNANDEZ RILL
                                                                   Case No. 3:14-cr-73-J-34JRK



             Upon oral motion of the Defendant to continue the detention hearing, the motion is

     GRANTED and it is ORDERED that an arraignment and detention hearing are set for

     Friday, March 15, 2019, at 1:30 p.m., before James R. Klindt, United States Magistrate

     Judge, in Courtroom No. 5D, Fifth Floor, 300 North Hogan Street, Jacksonville, Florida.

     The Government’s case agent (or another law enforcement officer with knowledge of the

     underlying facts of the case and the investigation) must be present at the hearing.1 Pending

     the hearing the Defendant shall be held in custody by the United States Marshals and

     produced for the hearing.

     Date: March 8, 2019




     Copies to:
     Assistant U.S. Attorney (Duva)
     Francisco G. Fernandez, Esquire
     Jeff Quisenberry, Esquire
     U.S. Marshals Service
     U.S. Pretrial Services



             1
                    If the Government is advised prior to the detention hearing that Defendant intends to waive the
     hearing or move to continue the hearing, this requirement is lifted.
